ANDERSON, Circuit Judge
(dissenting). The original opinion went upon the theory that the Maine statute had overturned the familiar doctrine, sufficiently illustrated in such cases as Wilton v. Middlesex R. R. Co., 107 Mass. 108, 9 Am. Rep. 679; Brennan v. Fair Haven & W. R. R. Co., 45 Conn. 284, 29 Am. Rep. 679; Solomon v. Public Service Ry. Co., 87 N. J. Law, 284, 92 Atl. 942, Ann. Cas. 1917C, 356; Hoar v. Maine Central R. R., 70 Me. 65, 35 Am. Rep. 299. The opinion on rehearing is more elaborate; but, on analysis, it rests on the same basis. While, when the case was originally submitted, it was not easy* to believe that the Legislature of Maine intended by this statute to change a rule so long and so generally accepted; yet the decision of the Supreme Court in Illinois Central R. R. v. Messina, 240 U. S. 395, 36 Sup. Ct. 368, 60 L. Ed. 709, inadequately analyzed, seemed logically to lend support to such conclusion; and thus I was led to a reluctant and doubtful assent. But the argument made and authorities cited, on rehearing, convince me that the Maine statute is merely declaratory of the common-law rule against discriminations by public utilities, as it has existed for generations, with a penalty added. It has always, and practically everywhere, been illegal for a common carrier to give free or unduly discriminatory service. The duty of substantial equality of service lies at the foundation of the law of common carriers. Boston & Maine R. R. v. Great Falls Mfg. Co., 79 N. H. 467, 469, 111 Atl. 691; McDuffee v. Railroad, 52 N. H. 430, 457, 13 Am. Rep. 72; N. E. *92Express Co. v. M. C. R. R. Co., 57 Me. 188, 2 Am. Rep. 31; Mo. P. R. Co. v. Larabee Flour Mills Co., 211 U. S. 612, 620, 29 Sup. Ct. 214, 53 L. Ed. 352, and the numerous authorities cited in these opinions, are-sufficient support for this elementary proposition.
Moreover, the decision in Illinois Central R. R. v. Messina, supra,— adequately analyzed and considered in the light of its history, — is no-authority for the defendant’s contention. This case first appeared in-109 Miss. 143, 67 South. 963, where it was held that the Hepburn Act (34 Stat. 584) on the facts of that case, was inapplicable. This holding-the Supreme Court declared to be error; 240 U. S. 395, 36 Sup. Ct. 368, 60 L. Ed. 709. The case then went back to the State court to determine whether such illegality (of riding free on a tender) prevented; the plaintiff’s recovery, and the Mississippi Supreme Court held that it did not. 111 Miss. 884, 72 South. 779. A petition for a writ of certiorari to review this second decision was denied by the Supreme Court; Bernstein v. United States, 242 U. S. 653, 37 Sup. Ct. 246, 61 L. Ed. 546. This left the law, so .far as Supreme Court decisions go, as for-generations it has been ruled in most, if not in all, jurisdictions where-the common law obtains.
That a radically different doctriné obtains in the State of Maine, on-such facts as this case involves, does not seem to me to be indicated by the cases cited in the majority opinion. In Hoar v. Maine Central R. R., 70 Me. 65, 70, 71 (35 Am. Rep. 299), that court said by Chief Justice Appleton-:
p “The plaintiff’s intestate was to be carried gratuitously. But that does not place him in a different position, so far as relates to his right to protection-from neglect, from a pay passenger — if he is to be regarded as a passenger to be carried by the defendants. Phil. & Read. R. R. Co. v. Derby, 14 How. (U. S.) 468. Wilton v. Middlesex R. R. Co., 107 Mass. 108. Whar. Neg. § 355.“
This decision imports that the law of Maine was the same as the law of Massachusetts; it was made in 1879. It is not suggested that it has ever been overruled. Elie v. Street Railway, 112 Me. 178, 91 Atl. 786, L. R. A. 1916C, 104, is not in point; for the plaintiff there was-plainly a trespasser, — a boy stealing a ride.
Buf in this case, it seems to me indisputable that the plaintiff and his companions were passengers. The motorman invited them to ride;, he had both apparent and actual authority so ,to invite. Accepting» the, invitation they became passengers. In effect, learned counsel for the-carrier admits they wfere passengers; for he correctly says that they were legally liable in an action of contract for fares. Trespassers are-liable for damages but not for fares. The assertion of liability for-fares imports a passenger status. This admission amounts to saying that' the motorman’s breach of duty consisted, — not in inviting plaintiff "and his companions into the car, — but in failing to demand fares-after they accepted his invitation. For this breach of duty 'doubtless¡ the motorman was liable to his employer. And so (to repeat) were-, the invitees, by becomirig passengers, rendered liable" for fares. Probably they were also liable for the special penalty provided by R. S. of-Maine, c. 55, § 34, of a fine of not moré than $1,000 for each offence.But they were'no-t subject to an additional penalty of risk of loss of *93life or limb by the carelessness of the common carrier whose duly authorized agent had invited them into its car. Fare-dodging no more outlaws passengers than tax-dodging outlaws citizens. When these invitees entered and rode in the carrier’s car they became passengers, without regard to their purpose or that of the motorman, as to their paying and his receiving the proper fares. If the motorman had made a formal written agreement that they should he carried free, such contract would have been illegal and void. It is against such contracts, express or implied, that the statute relied on, and its criminal penalties, are directed. But, as Mr. Justice Pitney says as to the Hepburn Act, in Southern Pacific Co. v. Schuyler, 227 U. S. 601, 612, 33 Sup. Ct. 277, 280, (57 L. Ed. 662, 43 L. R. A. [N. S.] 901):
“The act itself declares what penalty shall be imposed for a violation of its prohibition. * * * This penalty is not to be enlarged by construction. Neither the letter nor the spirit of the act makes an outlaw of him who violates its prohibition by either giving or accepting gratuitous interstate carriage. The deceased no more forfeited his life, limb or safety, and no more forfeited his right to the protection accorded by the local law to a passenger in his situation, than the carrier forfeited its right of property in the mail car upon which the deceased rode. His right to safe carriage was not derived, according to the law of Utah, from the contract made between him and the carrier, and therefore was not deduced from the supposed violation of the Hepburn Act. It arose from the fact that he was a human being, of whose safety the plaintiff in error had undertaken the charge. With its consent he had placed his life in its keeping, and the local law thereupon imposed a duty upon the carrier, irrespective of the contract of carriage. The Hepburn Act does not deprive one who accepts gratuitous carriage, under such circumstances,' of the benefit and protection of the law of the state in this rega'rd.”
The abstruse and highly ingenious argument of learned counsel for the carrier seems to me to have here no application. In my view, the case is a plain and simple one, involving nothing but principles, — of public moment, — and (as I supposed) settled generations ago in accordance with the rulings made by Judge Aldrich. Those rulings seem to me to be correct in principle and supported by the overwhelming weight of authority. 10 C. J. p. 636, and cases cited. Waterbury v. New York Central Ry. (C. C.) 17 Fed. 671, and note p. 674 et seq.; McNeill v. Railroad, 135 N. C. 682, 47 S. E. 765, 67 L. R. A. 227. I think the judgment should be affirmed.